Exhibit 10.1

Presbia Consulting Agreement

THIS CONSULTING AGREEMENT (“Agreement”) is made effective as of January 15,
2018, by and between PRESBIBIO, LLC hereafter referred to as “Presbia”, a
California Limited Liability Company with a principal place of business at 8845
Irvine Center Drive, Suite 100, Irvine, CA 92618 USA, and Vladimir Feingold,
hereafter referred to as “Consultant”, an individual having an address at
Riedgutschstrasse 23, Wollerau, 8832, Switzerland.

1.Consultancy. Presbia hereby retains Consultant, and Consultant hereby accepts
such retention, commencing as of the date of this Agreement and continuing for
three months thereafter, unless earlier terminated in accordance with Sections 6
or 11 herein (the “Term”).

2.Services. Consultant shall serve as a consultant to Presbia and affiliates and
perform the Services set forth in Exhibit A attached hereto or as otherwise
reasonably requested by Presbia and agreed by Consultant (the “Consulting
Services”). Consultant shall be available to perform the Consulting Services at
all reasonable times during the Term as may be requested by Presbia.

3.Compensation. During the Term, Presbia shall compensation Consultant for the
Consulting Services in accordance with the terms set forth in Exhibit A,
attached hereto for services that are requested by Presbia in writing (email
acceptable) and agreed to by Consultant (email acceptable).

4.Expenses. Presbia will reimburse Consultant for any and all reasonable
expenses approved in advance by Presbia management (specifically Mark Yung) and
in accordance with Presbia’s travel and expense reimbursement policies. Such
expenses shall be reimbursed upon receipt of satisfactory written proof of such
expenditures.

It is Presbia policy that all travel expenses must be approved in advance for
Consultant travel and that reasonable expenses be reimbursed for travel, lodging
and meals only when Presbia requests that Consultant attend a meeting on behalf
of Presbia that Consultant would not normally attend on his own. Presbia will
not pay travel costs for any guests under any circumstances.

5.Invoices. Consultant shall submit invoices to Presbia by the last business day
of each month during the Term setting forth, in reasonable detail, the
Consulting Services performed by Consultant during the month and all expenses
for which Consultant is seeking reimbursement, together with support for such
expenses as required herein. Such invoices shall be in the form annexed hereto
as Exhibit C.

6.Other Engagements. During the Term, Consultant may be engaged by one or more
third parties to perform other services. Consultant must disclose to Presbia the
name of such third party and the nature of services to be performed for such
third party under any agreements that exist as of the date of this Agreement and
shall promptly (no more than five business days after signing) notify Presbia of
any future signed agreements and their terms. Consultant represents and warrants
to Presbia that Consultant is not currently and shall not during the Term become
a party to any agreement which could reasonably be considered to conflict with
Consultant’s duties hereunder. Consultant shall use his best efforts to
segregate work done under this Agreement from work performed for any third party
or done with government funding, so as to minimize any questions of disclosure
or ownership of rights concerning any Work Product or Confidential Information.
Presbia may terminate this Agreement immediately if, in its sole opinion,
Consultant’s performance of such work or engagement by a third party may
conflict with Presbia’s interests. Consultant shall not disclose to Presbia any
inventions, trade secrets or other information of third parties that Consultant
does not have the unrestricted right to disclose and that Presbia is not free to
use and disclose without liability.

 

1

--------------------------------------------------------------------------------

7.Inventions, Patents and Technology. Consultant shall promptly and fully
disclose to Presbia any and all inventions, improvements, discoveries,
developments, original works of authorship, trade secrets or other intellectual
property conceived, developed or reduced to practice by Consultant in connection
with, or as a result of, the Consulting Services (the “Confidential
Information”) and shall treat all such Information as the proprietary property
of Presbia. Consultant agrees to assign, and does hereby assign, to Presbia and
its successors and assigns, without further consideration, Consultant’s entire
right, title and interest in and to the Information whether or not patentable or
copyrightable. Consultant further agrees to execute all applications for
patents, and/or copyrights, domestic or foreign, assignments and other papers
necessary to secure and enforce rights related to the Confidential Information.
The parties acknowledge that all original works of authorship which are made by
Consultant within the scope of his Consulting Services and which are protectable
by copyright are “works made for hire,” as the term is defined in the United
States Copyright Act (17USC Section 101).

8.Confidentiality. Consultant agrees that he shall not use (except for Presbia’s
benefit) or divulge to any third party, during the Term or thereafter, any of
Presbia’s trade secrets or other proprietary data or Confidential Information of
any kind whatsoever, which are acquired by Consultant while operating under this
Agreement. This obligation of confidentiality shall not apply to information:

a.Described, in its totality, in a patent or other printed publication at the
time it was communicated by Presbia to Consultant or by Consultant to Presbia,
whichever is the case.

b.In Consultant’s possession, in its totality, free of any obligation of
confidence at the time it was communicated to Consultant.

c.Became known to the public, in its totality, to Consultant by a third party
free of any obligation of confidence subsequent to the time it was communicated
by Presbia to Consultant or by Consultant to Presbia, whichever is the case.

d.Lawfully communicated, in its totality, to Consultant by a third party free of
any obligation of confidence subsequent to the time it was communicated by
Presbia to Consultant or by Consultant to Presbia, whichever is the case.

Consultant further agrees that upon completion or termination of this Agreement,
he/she will turn over to Presbia any notebook, data, information or other
material acquired or prepared by Consultant in carrying out the terms of this
Agreement. However, Consultant may keep one copy of such material for archival
purposes.

9.Warranties and Covenants. Consultant represents and warrants to Presbia that
he has full power and authority to enter into and perform this Agreement without
conflict with any other Agreements to which Consultant is a party, and covenants
that he shall not enter into any agreement, or engage in any conduct, which
conflicts with, or prevents the performance of, Consultant’s duties and
obligations hereunder. Consultant further represents and warrants that Exhibit B
contains a full and accurate description of all agreements, to which Consultant
is a party, requiring Consultant to perform consulting or other services similar
to those to be performed by Consultant under this Agreement. Consultant further
covenants that at all times during the Term he shall perform the Consulting
Services strictly in compliance with all applicable federal, state and local
laws and regulations.

10.Notice. Any notice to Presbia hereunder shall be made in writing at the
address set forth below:

Presbia

8845 Irvine Center Drive

Suite 100

Irvine, CA 92618

FAX +1.323.832.8447

 

2

--------------------------------------------------------------------------------

Any notice to Consultant hereunder shall be made in writing at the address set
forth above. Notices hereunder shall be mailed, postage and fees prepaid,
registered or certified mail with a return receipt requested; delivered to a
nationally recognized carrier for next business day delivery; or sent by telex
facsimile transmission with receipt showing successful transmission; and in each
case shall be deemed effective upon delivery.

11.Termination. Either party may terminate this Agreement within its sole
discretion by sending written notice of termination at least fifteen (15) days
prior to the intended termination to the other party. Such termination shall be
effective in the manner and upon the date specified in the notice and without
prejudice to any claims which one party may have against the other. In the event
of such termination, Presbia shall be obligated to reimburse Consultant for
Consulting Services actually performed by Consultant up to the effective date of
termination. Termination shall not relieve Consultant of his continuing
obligations under this Agreement, particularly the requirements of paragraphs 7
and 8 listed above and which shall survive termination of this Agreement.

12.Miscellaneous.

12.1Not an Employee. Consultant is an independent contractor and is not an
employee or agent of Presbia. Consultant shall be entitled to no benefits or
compensation from Presbia except as set forth in this Agreement and shall in no
event be entitled to any fringe benefits payable to employees of Presbia.
Consultant shall be solely responsible for any taxes or other similar charges
relating to any compensation paid to Consultant under this Agreement.

12.2Non-Assignable. This Agreement shall be non-assignable by Consultant unless
prior written consent of Presbia is received. If this Agreement is assigned or
otherwise transferred, it shall be binding on all successors and assigns.

12.3Severability. If any provision of this Agreement is deemed invalid, all
other provisions shall remain in full force and effect.

12.4Breach. Each party hereto acknowledges, understands and agrees that a breach
of this Agreement will cause irreparable injury to the other, and that no
adequate or complete remedy at law is available to either party hereto for such
breach. Accordingly, each party hereto agrees that the other shall be entitled
to enforcement of this Agreement by injunction, and hereby irrevocably waives
any defense based on the adequacy of the remedy at law which might be asserted
as a bar to said injunctive relief.

12.5Entire Agreement. This Agreement constitutes the entire agreement between
the parties. This Agreement sets forth all of the covenants, promises,
agreements, conditions and understandings between the parties and there are no
covenants, promises, agreements or conditions, either oral or written, between
them other than herein set forth. No subsequent alteration, amendment, change or
addition to this Agreement shall be binding upon either party unless reduced in
writing and signed by them.

12.6Applicable Law. This Agreement is entered into and executed in the State of
California and shall be governed by the laws of such State without regard to
conflict of laws rules. Both parties submit to personal jurisdiction in
California and further agree that any cause of action relating to this agreement
shall be brought exclusively in a court in Orange County, California.

12.7Further Assurances. Each of the parties shall, from time to time, and
without charge to the other parties, take such additional actions and execute,
deliver and file such additional instruments as may be reasonably required to
give effect to the transactions contemplated by this Agreement.

12.8Press Releases. Presbia shall have the right to prepare and distribute press
releases or other communications announcing the existence of this Agreement and
the subject matter hereof and other relevant information concerning Consultant,
provided that Consultant shall have a prior opportunity to review and comment on
such press releases or other communications.

 

3

--------------------------------------------------------------------------------

12.9Prior Agreements. This Agreement replaces and supersedes in its entirety the
Agreement of the Independent Contractor Services Agreement dated as of January
2017, which was terminated by the Company effective December 31, 2017.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

PRESBIBIO, LLC

 

CONSULTANT

 

 

 

/s/ Mark Yung

 

/s/ Vladimir Feingold

Signature

 

Signature

 

 

 

Mark Yung

 

Vladimir Feingold

Printed Name

 

Printed Name

 

 

 

CEO

 

Taxpayer ID: 611012103

Title

 

 

 

 

4

--------------------------------------------------------------------------------

Presbia Exhibit A

Duties, Responsibilities, Honorarium Schedule

 

Activities:

Honorarium:

Period of Engagement:

Consulting Services (detailed below)

$15,000 p. month paid as defined below plus $10,000 p. month in
RSUs
(conversion price set at the end of the Term and RSUs to be delivered within a
reasonable period of time following the termination of the Agreement.)

January 15, 2018 to April 15, 2018 (3 months)

 

Consulting Services shall be delivered from remote location (i.e. it is not
necessary to be physically present in Irvine)

Clinical Support

Important and time sensitive tasks:

1.

iTrace section of clinical study report (CSR) with analyses and conclusions.
Deliverable by Jan. 28, 2018.

2.

Rationale to be put into the executive summary supporting a submission with
month 24 data and phase 1 month 36 data, not full cohort at month 36.
Deliverable by Jan. 28, 2018.

Additional activities:

1.

Review CSR draft and labeling/ provide feedback

2.

Telephone attendance during teleconference meetings as needed with PMA team

3.

Attendance during FDA meetings as needed

4.

Strategy and execution of FDA responses if needed

Manufacturing Support

 

•

PMA Module 3 (Manufacturing) deficiencies support if necessary

 

o

Conference call with FDA

 

•

FDA QSIT Audit deficiencies support if necessary

 

•

Manufacturing process support if necessary

 

•

Optical Measurement system optimization or implementation of new system
(Required only if there is a production volume need)

Regulatory Support

 

•

Advice, as needed

Honorarium Cash Payments

Presbia will pay within 3 days of the execution of Agreement $15,000 related to
the first period of the Term of the Agreement, or 1/15/18 to 2/15/18. The second
$15,000 payment related to the Term of the Agreement will be paid on 2/15/18 for
the period of 2/15/18 to 3/15/18. The third payment of $15,000 related to the
Term of the Agreement will be paid on 3/15/18 for the period 3/15/18 to 4/15/18.

 

5

--------------------------------------------------------------------------------

Presbia Exhibit B

Third Party Agreements

 

Parties

Date of Agreement

Type of Agreement

 

 

 

Capvis Equity Partners AG

26 June 2017

Consulting

 

 

 

LacriScience LLC

30 Oct 2017

Letter of Understanding

 

 

6